DETAILED ACTION
This office action is in response to application 16/842,947 filed 4/8/2020.
Claims 1-19 have been examined.
The Information Disclosure Statement (ID) sent 04/08/2020 has been considered.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the Republic of Korea on Oct. 16, 2019.  Examiner notes the priority documents KR10-2019-0128257 has been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 10-12, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Confalonieri (Confalonieri et al., US 2018/0129424 A1) and further in view of Doi (DOI US 2016/0267014 A1).
Regarding claim 1, A memory system (Confalonieri [Abstract] discloses systems for data relocation in hybrid memory) comprising: a memory device (Confalonieri Figs 2 and 3 showing a memory device and supporting paras and [0028]-[0043]) including a plurality of memory blocks; (Confalonieri [0029] -[0030] discloses the memory arrays contain physical blocks of memory cells) and a memory controller configured to control the memory device, (Confalonieri [0035] discloses the memory device includes a controller 208 to perform operations on the memory array.)  
wherein the memory controller is further configured to set a first area which includes a first subset of the plurality of memory blocks, (Confalonieri [0035] discloses the first memory array 210 which is an example of a first area which is a subset of memory arrays 210, 212-1,..., 202-N.),
and a third area which includes a second subset of the plurality of memory blocks, (Confalonieri [0035] array 212-1 is an example of a third area which includes a second subset of the plurality of memory blocks.)  
wherein the memory controller is further configured to determine whether target data is to be written to the first area or the third area, (Confalonieri [0053]-[0054] discloses write manager 338-4 routes write commands to the first type of memory (array 210) and/or the second type of memory (e.g., arrays 212-1.,,212-N).   Thus may determine if data is to be written to the first area 210 or the third area 212-1.)
and wherein the number of data bits stored per memory cell in the first area is less than the number of data bits stored per memory cell in the third area.  (Confalonieri [0021] 
However Confalonieri does not explicitly disclose the first area is subdivided into two sub-areas.  Thus Confalonieri does not explicitly disclose  a second area within the first area, wherein, when the target data is written to the first area, the memory controller is further configured to preferentially write the target data to the second area.
Doi, of a similar field of endeavor further discloses a second area within the first area, wherein, when the target data is written to the first area, the memory controller is further configured to preferentially write the target data to the second area, (Doi [0070] discloses that memory may be high endurance SLC memory.  Doi [0006]-[0008] and [0012] discloses that memory, such as the SLC memory, may be divided into two sections, the first section is composed of a gap area where data is not written, the second section is composed of the SLC memory where data may be written to.  See also [0043]-[0054] that details the start-gap algorithm that writes data to a subset of data areas and leaves a gap where data is not to be written.   When data is written to the SLC memory (an example of the first area) it is preferentially written to the second section since data is not written to the gap area.)
Confalonieri and Doi are in similar field of endeavor as both relate to writing data to flash memory.   It would have been obvious before the time of the claimed invention to incorporate the Start-gap wear leveling algorithm of Doi into the solution of Confalonieri,  combing the prior art method of wear leveling according to known methods using Start-gap wear leveling to yield predictable results.    Thus it would be obvious to incorporate the Start-gap wear leveling for SLC memory as disclosed by Doi to the SLC memory of Confalonieri in 
The reasons for obviousness regarding combining Doi into Confalonieri for claims 2-9 are the same as those presented in claim 1.


Regarding claim 2, The combination of Confalonieri and Doi teaches all of the limitations of claim 1 above.   Confalonieri further teaches wherein each memory cell in the first area is a single level cell (SLC) which stores 1 bit of data.  (Confalonieri [0021] discloses the memory blocks may be single level cells.)


Regarding claim 3, The combination of Confalonieri and Doi teaches all of the limitations of claim 2 above.   Confalonieri further teaches wherein each memory cell in the third area stores 2 or more bits of data.  (Confalonieri [0021] discloses the memory blocks may be multilevel cells such as two level cells, triple level cells (TLCs) or quadruple level cells (QLCs), all of which store 2 or more bits of data.)


Regarding claim 5, The combination of Confalonieri and Doi teaches all of the limitations of claim 1 above.   Confalonieri further teaches wherein, when the number of free memory blocks in the first area or the third area is equal to or greater than a threshold number of free memory blocks or a size of a first writable area in the first area is equal to or larger than a first threshold area size, the memory controller determines whether the target data is to be written to the first area or the third area, based on at least one of i) a valid data percentage indicating a percentage of an area in which valid data is stored in each of the first area and the third area and ii) a size of a second writable area in the second area.  (Examiner notes that the instant application does not contain an explicit definition of a writable area.  Examiner interprets the term to be a memory area that is free and available for the controller to write data to at the point the write instruction is handled.  Confalonieri [0054] discloses that the write manager 338-4 determines whether to program/write the data to the first type of memory or the second type of memory based on a number of criteria, including the amount of the amount of available/free space in the memory array, which is an example of an amount of writeable data since available/free space may be written to.  Thus, the solution of Confalonieri in view of Doi would write the data to the second area (writable non-gap memory) within the first area (the SLC memory), thus based on a size of second writable area in the second area.)


Regarding claim 7, The combination of Confalonieri and Doi teaches all of the limitations of claim 5 above.   Confalonieri further teaches wherein, when the valid data percentage is less than a threshold valid data percentage or the size of the second writable area is equal to or larger than a second threshold area size, the memory controller determines that the target data is to be written to the first area.  (Confalonieri [0054] discloses that the write manager 338-4 determines whether to program/write the data to the first type of memory or the second 


Regarding claim 10, A memory controller (Confalonieri [0015] a controller configured to identify a subset of data stored in the first type of memory to relocate to the second type of memory.) comprising: a memory interface configured to communicate with a memory device including a plurality of memory blocks; (Confalonieri [0035] discloses the controller 208 communicates with first memory array 210 and the number of second memory arrays 212-1,..., 212-n each having a number of physical blocks of memory cells.) and a control circuit configured to control the memory device, wherein the control circuit is further configured to (Confalonieri [0038] discloses the controller 208 may include control circuitry and/or logic, thus is an example of a control circuit.)
The remainder of claim 10 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 11,  The combination of Confalonieri and Doi teaches all of the limitations of claim 10 above.
The remainder of claim 11 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.


Regarding claim 12, The combination of Confalonieri and Doi teaches all of the limitations of claim 11 above.
The remainder of claim 12 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 14, The combination of Confalonieri and Doi teaches all of the limitation so of claim 10 above. 
The remainder of claim 14 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 16, The combination of Confalonieri and Doi teaches all of the limitation so of claim 14 above. 


Regarding claim 19, A method for operating a memory controller (Confalonieri [Abstract] that discloses the invention includes apparatuses, methods, and system for data relocation in hybrid memory.) which controls a memory device including a plurality of memory blocks, the method comprising: (Confalonieri [[0030] and [0035] discloses the controller 208 communicates with first memory array 210 and the number of second memory arrays 212-1,..., 212-n each having a number of physical blocks of memory cells.)
The remainder of claim 19 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.


Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Confalonieri in view of Doi as disclosed in claims 1 and 10 above and further in view of Patel (Patel et al., US 2016/0077745].

Regarding claim 4, The combination of Confalonieri and Doi teaches all of the limitations of claim 1 above.   
However, the combination does not explicitly teach wherein, when the number of free memory blocks in the first area or the third area is less than a threshold number of free memory blocks or a size of a first writable area in the first area is smaller than a first threshold area size, the memory controller is further configured to determine whether to perform garbage collection for the memory blocks in the first area or the third area, before determining whether the target data is to be written to the first area or the third area. 
Patel, of a similar field of endeavor, further teaches wherein, when the number of free memory blocks in the first area or the third area is less than a threshold number of free memory blocks or a size of a first writable area in the first area is smaller than a first threshold area size, the memory controller is further configured to determine whether to perform garbage collection for the memory blocks in the first area or the third area, (Patel [0074] discloses segment cleaning (i.e. garbage collection) may be triggered when the free space usage changes more than 1%.   When the number of free memory blocks or the size of the free memory as measured by a percentage at time t2 is less than 99% of the free memory blocks as measured at time t1, the system is configured to determine that garbage collection should be performed. Thus when the number of free memory blocks or the total size of the free memory in any memory area, including the first or second areas, is smaller than a first threshold area size as measured by a % change over time, the memory controller determines it should perform garbage collection in the memory area.)
before determining whether the target data is to be written to the first area or the third area.  (Patel [0063]-[0064] discloses that the rates used to determine if garbage collection should be performed are based on incoming writes workload, and that incoming I/O rate may be inhibited (i.e., restrained) to allow segment cleaning in retard to catch-up.   Thus garbage 
Confalonieri, Doi, and Patel are all in a similar field of endeavor as all relate to managing data read from and written to SLC and MLC flash devices.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention to incorporate the garbage collection based on free space changes as disclosed by Patel into the solution of Confalonieri and Doi.   One would be motivated to do so in order to (Patel [0067]-[0068]) ensure sufficient free space is maintained to support a variable workload and smooth host-perceived latency while avoiding write amplification that prematurely wears out flash by adding unnecessary writes to flash devices that support a limited number of writes in a lifetime. 


Regarding claim 6, The combination of Confalonieri and Doi teaches all of the limitations of claim 5 above.   However, the combination does not explicitly teach wherein, when the valid data percentage is equal to or greater than a threshold valid data percentage and the size of the second writable area is smaller than a second threshold area size, the memory controller determines whether to perform garbage collection for the memory blocks in the first area or the third area,  before determining whether the target data is to be written to the first area or the third area.
Patel, of a similar field of endeavor, further teaches wherein, when the valid data percentage is equal to or greater than a threshold valid data percentage and the size of the second writable area is smaller than a second threshold area size, the memory controller determines whether to perform garbage collection for the memory blocks in the first area or the third area,  (Patel  [0074] discloses segment cleaning (i.e. garbage collection) may be triggered when the free space usage changes more than 1%.   When the number of free memory blocks or the size of the free memory as measured by a percentage at time t2 is less than 99% of the free memory blocks as measured at time t1, the system is configured to determine that garbage collection should be performed. Thus when the number of free memory blocks or the total size of the free memory in any memory area, including the first or second areas, is smaller than a first threshold area size as measured by a % change over time, the memory controller determines it should perform garbage collection in the memory area.)
before determining whether the target data is to be written to the first area or the third area.  (Patel [0063]-[0064] discloses that the rates used to determine if garbage collection should be performed are based on incoming writes workload, and that incoming I/O rate may be inhibited (i.e., restrained) to allow segment cleaning in retard to catch-up.   Thus garbage collection is performed before data writes to ensure that sufficient free space is maintained to support a variable workload and smooth host-perceived latency. Thus the solution of Confalonieri that determines if the target data is to be written to the first area or the third area as detailed in claim 1 in view of Doi and Patel would perform garbage collection before determining whether the target data is to be written to the first area or the third area.)
The motivation to combine Patel into the combination of Confalonieri and Doi is the same as set forth in claim 4 above.


Regarding claim 13, The Combination of Confalonieri and Doi teaches all of the limitations of claim 10 above. 
The remainder of claim 13 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.


Regarding claim 15, The Combination of Confalonieri and Doi teaches all of the limitations of claim 14 above. 
The remainder of claim 14 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above


Claims 8-9 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Confalonieri in view of Doi as disclosed in claims 1 and 10 above and further in view of Lee (LEE et al., US 2014/0003142 A1).

Regarding claim 8, The combination of Confalonieri and Doi teaches all of the limitations of claim 1 above.   However, the combination does not explicitly teach wherein, when the memory controller is in an idle state, the memory controller is further configured to migrate data from the first area to the third area. 
wherein, when the memory controller is in an idle state, the memory controller is further configured to migrate data from the first area to the third area.  (Lee [0035]-[0037] discloses that during and idle state, free memory blocks may be allocated in advance and when there is insufficient room to perform garbage collection within the first memory area consisting of SLC blocks, the system may move data between the SLC memory and TLC memory blocks.   Lee [0052] discloses that the algorithm applies to MLCs as the destination of the copy as well.)


Regarding claim 9, The combination of  Confalonieri, Doi and Lee teaches all of the limitations of claim 8 above.  
Doi further teaches wherein data stored in the second area is preferentially migrated to a portion of the first area not overlapping with the second area.  (Doi [0006]-[0008] and [0012] discloses that memory, such as the SLC memory, may be divided into two section, a gap area where data is not written and the remaining area where data may be written to.  The remaining (non-gap) area is an example of the second area.  The first area is the entire area of the SLC memory, the second area is the non-gap area of the first area, and the gap area is an example of a portion of the first area not overlapping with the second area.  See also [0043]-[0054] that details start-gap algorithm.   When the gap is migrated, data from the non-gap area (the second area) is migrated to the current gap (the first area).)
The motivation to combine Doi into the existing combination is the same as set forth in claim 1 above.


Regarding claim 17, The combination of  Confalonieri and Doi teaches all of the limitations of claim 10 above.  
The remainder of claim 17 recites limitations described in claim 8 above, and thus are rejected based on the teachings and rationale as described in claim 8 above.  

Regarding claim 18,  The combination of  Confalonieri, Doi and Lee teaches all of the limitations of claim 17 above.  
Doi further teaches wherein data stored in the second area among data stored in the first area is preferentially migrated to a portion of the first area not overlapping with the second area.  (Doi [0006]-[0008] and [0012] discloses that memory, such as the SLC memory, may be divided into two section, a gap area where data is not written and the remaining area where data may be written to.  The remaining (non-gap) area is an example of the second area.  The first area is the entire area of the SLC memory, the second area is the non-gap area of the first area, and the gap area is an example of a portion of the first area not overlapping with the second area.  See also [0043]-[0054] that details start-gap algorithm.   When the gap is migrated, data from the non-gap area (the second area) is migrated to the current gap (the first area).)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138